Citation Nr: 0818582	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  06-33 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a sinus disability, 
to include as secondary to exposure to asbestos.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
September 1972.  This matter comes before the Board of 
Veterans' Appeals (Board) from a March 2006 rating decision 
of a Department of Veterans Affairs (VA) Regional Office (RO) 
that denied service connection for bilateral hearing loss, 
tinnitus, and a sinus disability claimed as secondary to 
asbestos exposure.


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of 
bilateral hearing loss that is considered disabling for VA 
purposes.  

2.  The veteran's tinnitus first manifested many years after 
service and is not related to his service or to any aspect 
thereof, including in-service noise exposure.

3.  The veteran does not have a currently diagnosed sinus 
disability, or any other disease attributable to claimed in-
service asbestos exposure.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. § ; 38 C.F.R. § 1110, 1112, 
1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.385 (2007).

3.  Service connection for a sinus disability, to include as 
secondary to asbestos exposure is not warranted.  38 U.S.C.A. 
§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§1110, 1131 (West 2007); 
38 C.F.R. § 3.303 (2007).  

Service connection for some disorders, including bilateral 
hearing loss and tinnitus, will be rebuttably presumed if 
manifested to a compensable degree within a year following 
active service.  38 U.S.C.A. §§1101, 1112, 1113, 1137 (West 
2007); 38 C.F.R. §§ 3.307, 3.309 (2007).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2007).

The veteran contends that he is entitled to service 
connection for bilateral hearing loss, tinnitus, and a 
disability due to asbestos exposure.  These claims will be 
examined in turn.

A.  Bilateral Hearing Loss

The first requirement for any service connection claim is 
evidence of a current disability.  Boyer v. West, 210 F.3d 
1351 (Fed. Cir. 2000) Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible.  
Lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; when the thresholds for at least three of these 
frequencies are 26 decibels; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2007).

In this case, the veteran maintains that he has hearing loss 
from noise exposure incurred during active service.  The 
veteran's service personnel records establish that he was 
general vehicle mechanic and heavy equipment repairman.  
Thus, the Board finds the veteran was likely exposed to 
acoustic trauma in service.  However, while such in-service 
noise exposure supports the veteran's contention of the 
incurrence of hearing loss in service, neither his service 
medical records nor his post-service medical records reflect 
any diagnosis of bilateral hearing loss that qualifies as 
disabling under VA standards.  38 C.F.R. § 3.385 (2007).

The veteran's service medical record dated from January 1967 
to September 1972 show that on examination in May 1967, the 
veteran noted a history of ear, nose, and throat problems, 
which he claimed were due to tonsillitis and otitis externa.  
Clinical examination, however, revealed no ear abnormalities.  
Audiological evaluation yielded the following results, in 
pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
5
5
5
5
10

While these results reflected some high frequency hearing 
loss, they were not disabling by VA standards.  38 C.F.R. 
§ 3.385.  The veteran's service medical records are otherwise 
negative for any complaints, treatment, or diagnosis of 
hearing loss.  On examination prior to his separation from 
service in August 1972, he underwent another audiological 
evaluation, the results of which were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
20
5
LEFT
20
20
25
15
20

While these results suggested a slight worsening in the 
veteran's hearing since the time of his last evaluation, they 
did not reflect hearing loss that was disabling by VA 
standards.  38 C.F.R. § 3.385.  Thus, hearing loss disability 
was not shown in service.

The first post-service medical evidence relating to hearing 
loss is dated in March 2002.  At that time, the veteran 
underwent a private hearing evaluation, in which he reported 
a history of acoustic trauma due to exposure to tank fire in 
service.  The veteran stated that since leaving service, he 
had experienced some hearing 
difficulty, which was worse in his right ear than in his 
left.  Clinical examination showed tympanic membranes, ear 
canals, and middle ear spaces that were within normal limits, 
bilaterally.  Audiological evaluation revealed the following 
pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
30
35
LEFT
20
10
20
25
30

Based upon the physical examination of the veteran and the 
veteran's own statements, the private examiner concluded that 
the veteran had some mild high frequency sensorineural 
hearing loss, which was slightly worse in the right ear than 
in the left.  However, the examiner opined that he did not 
believe the veteran needed hearing aids at this point.  Most 
significantly, the results of the audiological evaluation did 
not show hearing loss in either ear that qualified as 
disabling under VA standards.  38 C.F.R. § 3.385.  

The record thereafter shows that the veteran underwent 
additional private audiological evaluations in March 2004, 
July 2004, and July 2005.  The results of his March 2004 
evaluation were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
--
--
LEFT
20
20
20
--
--

On audiological evaluation in July 2004, the results were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
--
--
LEFT
25
25
25
--
--

The veteran's July 2005 audiological evaluation yielded the 
same results:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
--
--
LEFT
25
25
25
--
--

The Board observes that none of the March 2004, July 2004, or 
July 2005 audiological evaluations revealed hearing loss in 
either ear that met the VA standards for a disability.  38 
C.F.R. § 3.385.  

In February 2006, the veteran underwent a VA audiological 
evaluation, which included a review of his claims folder.  At 
that time, the veteran reported one year of noise exposure in 
service due to weapons fire from M60 and M60A1 tanks and 105-
millimeter guns.  It was noted that the veteran's hearing had 
worsened slightly during his period of active service, but at 
all times remained within normal limits.  


Audiological evaluation showed the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
25
35
LEFT
20
20
25
20
35

Speech audiometry revealed speech recognition ability of 100 
percent, bilaterally.  As with the veteran's previous 
audiological evaluations, these results did not indicate 
hearing loss in either ear that qualified as disabling 
according to VA standards.  38 C.F.R. § 3.385.  

Based upon the results of the foregoing physical examination, 
the VA examiner concluded that, while the veteran showed mild 
high-frequency sensorineural hearing loss, he did not require 
medical follow-up.  

The Board has considered the veteran's contentions that he 
has bilateral hearing loss that is related to his active 
service.  However, as a layman, he is not competent to give a 
medical opinion on diagnosis, causation, or aggravation of a 
medical condition.  Bostain v. West, 11 Vet. App. 124, 127 
(1998).

The veteran has undergone numerous audiological evaluations, 
both during and after service, and that none has shown 
hearing loss that qualifies as a disability under VA 
standards.  Therefore, the Board finds that the evidence does 
not demonstrate evidence of a current hearing loss 
disability.  Absent such evidence, the preponderance of the 
evidence is against the claim, and service connection must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

B.  Tinnitus

The veteran contends that he has tinnitus that was caused by 
noise exposure incurred during active service.  The record 
establishes that the veteran served in military occupations 
in which he was frequently exposed to noise.  Thus, the Board 
concludes that it is likely that the veteran was exposed to 
acoustic trauma while on active duty.

The veteran's exposure to acoustic trauma supports his 
contention of the incurrence of tinnitus in service.  
However, in order to establish service connection, there 
still needs to be a medical nexus linking a current 
disability to the in-service injury.

The veteran's service medical records are void of any 
complaints, symptoms, diagnoses, or treatment attributable to 
tinnitus.  While his in-service audiological evaluations 
reflected some slight sensorineural hearing loss, they were 
not considered disabling under VA standards.  38 C.F.R. 
§ 3.385.  Clinical evaluation during service was otherwise 
negative for any hearing abnormalities, and the veteran did 
not complain of ringing in the ears or other symptoms 
associated with tinnitus.  Nor were there any complaints, 
diagnoses, or treatment with respect to tinnitus within one 
year after the veteran's separation from service.  Thus the 
Board finds that chronicity of in service is not established 
in this case.  38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection for 
tinnitus.  38 C.F.R. § 3.303(b).  

The veteran has submitted the results of private hearing 
tests that were administered in March 2002, March 2004, July 
2004, and July 2005.  Those tests indicated some mild 
sensorineural hearing loss, but none that qualified as a 
disability under VA guidelines.  38 C.F.R. § 3.303(b).  
Additionally, they are void of any findings attributable to 
tinnitus.

The record is thereafter silent for any complaints, 
diagnoses, or treatment for tinnitus until February 2006, 
when the veteran underwent a private audiological 
examination.  During that examination, the veteran reported a 
history of military noise exposure.  He denied any post-
service occupational noise exposure, but acknowledged some 
recreational noise exposure from deer hunting, which he did 
approximately once a year without the aid of hearing 
protection.  The veteran stated that he had experienced a 
bilateral shrill ringing in his ears for many years, although 
he could not provide an approximate date that the problem 
started.  On the basis of the veteran's reports and a 
clinical evaluation, the VA examiner concluded that the 
veteran had bilateral tinnitus.  Significantly, however, 
while the examiner stated that while it was possible the 
veteran's tinnitus resulted from military noise exposure, its 
etiology more likely than not had its onset after service.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and  
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as  
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board finds that the February 2006 VA opinion is 
probative based on the examiner's thorough and detailed 
examination of the veteran and claims folder.  Prejean v. 
West, 13 Vet. App. 444 (2000) (factors for assessing the 
probative value of a medical opinion include the physician's 
access to the claims file and the veteran's history, and the 
thoroughness and detail of the opinion).  In placing 
considerable weight on the February 2006 opinion, the Board 
observes that, while the examiner did not provide a detailed 
rationale for his opinion that the veteran's tinnitus most 
likely had its onset after service, there was a complete 
review of the veteran's claims folder.  Additionally, the 
examiner noted that the veteran had not reported any ringing 
in his ears while in service, and that he was unable to give 
an approximate date that his tinnitus began; those findings 
supported the examiner's conclusion that the veteran's 
tinnitus was not etiologically related to his period of 
active service.  Furthermore, there are no other contrary 
competent medical opinions of record.  Thus, the Board finds 
that an additional VA examination is not required with 
respect to this claim.  Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003); McClendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, however, the Board finds that the evidence is 
against a finding of a nexus between military service and the 
veteran's current complaints of tinnitus.  Also, tinnitus was 
not diagnosed within one year of separation, so service 
connection is not warranted on a presumptive basis.  
38 C.F.R. §§ 3.307, 3.309 (2007).

The veteran contends that he has tinnitus that is related to 
his active service.  However, as a layperson, he is not 
competent to give a medical opinion on diagnosis, causation, 
or aggravation of a medical condition.  Bostain v. West, 11 
Vet. App. 124 (1998); Routen v. West, 142  F.3d. 1434 (Fed. 
Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the veteran is competent to give 
evidence about the symptoms that he experienced.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  However, competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).

The veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claims for service 
connection.  However, the first clinical evidence of tinnitus 
of record is dated in February 2006, more than 33 years after 
the veteran's separation from service.  

In view of the lengthy period without complaints, diagnoses, 
or treatment related to tinnitus, there is no evidence of a 
continuity of symptomatology, which weighs heavily against 
the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board finds that the preponderance of the evidence weighs 
against a finding that the veteran's tinnitus developed in 
service.  Therefore, the Board concludes that tinnitus was 
not incurred in or aggravated by service.  As the 
preponderance of the evidence is against the claim for 
service connection, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


C.  Sinus Disability, Claimed as Secondary to Asbestos 
Exposure

The first requirement for any service connection claim is 
evidence of a current disability.  Boyer v. West, 210 F.3d 
1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  In this case, the veteran claims that he currently 
suffers from a sinus disability due to asbestos exposure in 
service.  However, neither his service nor post-service 
records reveal any complaints, treatment, or diagnosis of a 
sinus disability or any other disease attributable to 
asbestos exposure. 

The Board observes that the veteran has not cooperated in 
obtaining records of any such diagnosis or treatment for an 
asbestos-related disease for submission to VA.  Nor has he 
provided VA with any information that would enable VA to 
request the information on his behalf.  Consequently, any 
information that may have been elicited in support of the 
veteran's service connection claim has not been not obtained 
because of his failure to cooperate.  In this regard, the 
Board reminds the veteran that the duty to assist in the 
development and the adjudication of claims is not a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

The Board has considered the veteran's contentions that he 
currently has a sinus disability that is related to his 
active service.  However, as a layman, the veteran is not 
competent to give a medical opinion on diagnosis, causation, 
or aggravation of a medical condition.  Bostain v. West, 11 
Vet. App. 124, 127 (1998).  The Board acknowledges the 
administrative protocols and development procedures 
applicable to cases involving asbestos exposure.  Ennis v. 
Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 
428 (1993); Ashford v. Brown, 10 Vet. App. 120 (1997).  
However, the Board finds that consideration of these 
guidelines relating to asbestos would be inappropriate here 
because the veteran has not demonstrated evidence of a 
current disability.

Absent evidence of a current disability, the preponderance of 
the evidence is against the claim, and service connection for 
a disease due to asbestos exposure must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  
Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in May 2005, and a rating 
decision in March 2006.  Those documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidences in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the September 
2006 statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a sinus disability, claimed as 
secondary to asbestos exposure, is denied.



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


